     Case 2:17-cv-00012-TLN-JDP Document 102 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    CHRISTOPHER GUSTARD,                              Case No. 2:17-cv-00012-TLN-JDP (PC)
11                       Plaintiff,                     ORDER TO SHOW CAUSE WHY
                                                        SANCTIONS SHOULD NOT BE IMPOSED
12              v.                                      FOR FAILURE TO TIMELY FILE AN
                                                        ANSWER
13    KAMALA HARRIS, et al.,
                                                        FOURTEEN-DAY DEADLINE
14                       Defendants.
15

16          Plaintiff is a federal inmate proceeding without counsel in this action brought under 42

17   U.S.C. § 1983. This action proceeds on plaintiff’s first amended complaint against defendants

18   McKinney, Zuniga, and McCauley.1 ECF No. 30; see ECF No. 43. Defendants timely moved to

19   dismiss the amended complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF No.

20   52. On January 31, 2020, the court granted in part and denied in part defendants’ motion to

21   dismiss. ECF No. 87. Although numerous potentially cognizable claims remain, defendants have

22   yet to file an answer to the complaint in accordance with Rule 12(a)(4)(A) of the Federal Rules of

23   Civil Procedure.

24          Accordingly, defendants are ordered to show cause, within fourteen days, why sanctions

25   should not be imposed for their failure to timely file an answer to plaintiff’s first amended

26
            1
27            The first amended complaint also alleged claims against defendant Morazzini. ECF No.
     30. The court previously dismissed without leave to amend all claims against Morazzini. ECF
28   No. 87.
                                                     1
     Case 2:17-cv-00012-TLN-JDP Document 102 Filed 12/02/20 Page 2 of 2


 1   complaint. Defendants shall also file an answer to plaintiff’s first amended complaint within

 2   fourteen days of the date of this order. Failure to comply with this order may result in the

 3   imposition of sanctions, including a recommendation that defendants’ default be entered.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:     December 2, 2020
 7                                                     JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
